DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2021 has been entered.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with MaryDilys Anderson on October 22, 2021.


29.	(Currently Amended) A method of reducing infectivity of a virus particle comprising an ERGIC-53 polypeptide, the method comprising:
contacting the virus particle comprising the ERGIC-53 polypeptide with an MCFD2 polypeptide that does one or more of: specifically binds in and sterically blocks the coding region determinant (CRD) of the ERGIC-53 polypeptide 
30.	(Currently Amended) The method of claim 29, wherein the virus particle and the ERGIC-53 [[35]] polypeptide are [[is]] external to a cell and the binding in or sterically blocking the CRD of the ERGIC-53 polypeptide reduces one or more of the propagation of the virus particle, infectivity of the virus particle, 
31.	(Currently Amended) The method of claim 29, wherein the virus particle is in a subject, wherein the subject is suspected of being or known to be infected with 
73.	Cancelled 
74.	(Currently Amended) The method of claim 29, wherein the virus particle comprising the [[an]] ERGIC-53 polypeptide is an arenavirus particle, a coronavirus particle, or a filovirus particle.

80.	(New) The method of claim 29, wherein the virus particle comprising the ERGIC-53 polypeptide is internal to a cell, and the binding in or sterically blocking the CRD of the ERGIC-53 polypeptide reduces one or more of the propagation of the virus particle, infectivity of the virus particle, and release of the virus particle from the cell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/          Primary Examiner, Art Unit 1648